DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s response filed on 12/28/2020.
Application filed 10/16/2017.
Claims:
Claims 1-10 and 12-20 are pending.
Claims 1, 13 and 20 are independent.
Claim 1 is amended.
Claims 11, 13 and 17 are canceled.
Continuity/Priority Data:
This application claims priority to Provisional Application No. 62/409,019 filed 10/17/2016.
Non-Provisional Application No. 15/895,446 filed 02/13/2018 is a continuation to this application.
Non-Provisional Application No. 15/908,963 filed 03/01/2018 is a continuation to this application.
Non-Provisional Application No. 15/910,086 filed 03/02/2018 is a continuation to this application.
Non-Provisional Application No. 15/941,734 filed 03/30/2018 is a continuation to this application.
Non-Provisional Application No. 16/050,898 filed 07/31/2018 is a continuation to this application.
Non-Provisional Application No. 16/055,449 filed 08/06/2018 is a continuation to this application.
Non-Provisional Application No. 16/056,149 filed 08/06/2018 is a continuation to this application.
Non-Provisional Application No. 16/104,598 filed 08/17/2018 is a continuation to this application.
Non-Provisional Application No. 16/104,614 filed 08/17/2018 is a continuation to this application.
IDS:
New IDS:
IDS filed 12/07/2020 has been considered.
Previous IDS:
IDS filed 07/12/2020 has been considered.
IDS filed 06/26/2020 has been considered.
IDS filed 03/21/2020 has been considered.
IDS filed 01/27/2020 has been considered.
35 U.S.C. 112(f):
Claim 20 will NOT invoke review under 35 U.S.C. 112(f).
Previous Office Action:
Rejection under 35 USC 112 is withdrawn due to Applicant’s amendment.

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
Applicant argues the teachings of the prior art do not take into account previous query messages.
 Examiner respectfully disagrees with Applicant’s assertions. Denise teaches use of a system that provides a user drafting an email with attachment suggestions (i.e., related data). Denise teaches using a variety of information within the message to determine relevant content to suggest to the user to attach to the pending message (Abstract). Denise teaches comparing text entered into an interface defining an outgoing communication to the identified attributes and system may compare all of the entered content to the identified attributes or may compare only the entered content from particular fields of the electronic communication like the sender or recipient fields (Fig. 23, col. 32 II. 23-43). Denise shows using the information associated with the sender (i.e., originator) and recipient to pull information related to the message about to be sent by the user.
Further, Denise teaches a user entering in text into one or more fields (i.e., subject and body) (Fig. 3, col. 8 II. 34-42). Denise also teaches that it is able to discern newly entered text from previously entered text. Denise takes into accounts at least two situations. The first situation is where a user enters in text and gets one set of suggestions and then a user enters in more text and other suggestions just based on the new text. The second situation is where a user enters in text and gets one set of suggestions and then a user enters in more text and other suggestions just based on the old and new text. (Fig. 9, col. 16 II. 41-59)
As such, the teachings of the prior art meet the claimed limitations as they are currently stated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-10 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2016/0099896 A1 to Lai et al. (“Lai”) in view of U.S. Patent No. 8,286,085 B1 to Denise (“Denise”).

As to claim 1, Lai discloses:
a method, comprising:
composing, via a messaging application of an originator device, a message on a Graphical User Interface (GUI) displayed on a screen of the originator device, the message to be sent to a recipient associated with a recipient device via an inter-connected communications network (Fig. 4 – Lai shows a GUI of an email message program);
automatically initiating, by the originator device in response to a trigger, a query message containing details associated with an originator of the message and details associated with an originator of the message and details associated with the recipient (¶0005, ¶0026, ¶0065-¶0069 – Lai teaches automatically creating one or more contextual queries based on the sender, recipient and words in the message (i.e., subject, body).  This denotes that different contextual queries can be formulated based on the entries provided by a user)
Denise discloses what Lai does not expressly disclose
Denise discloses:
displaying, by the originator device, the data related to the originator and to the recipient in a pop-up window of the GUI (Fig. 5, Fig. 8, Fig. 11, col. 12 ll. 54-67 – Denise teaches using the TO field (i.e., recipient) and sender information (i.e., originator) (see Fig. 8) to determine related information to be added to communication) and 
receiving, by the originating device, a response message including data related to the originator and to the recipient, the response message further including all data associated with any previous query message or response message (Fig. 9, col. 16 ll. 41-59 – Denise teaches that user is able to use multiple message fields and is able to recognize previous and newly input text.  The system is able to take into account the previous and newly entered text when making attachment suggestions.)
display, by the originator device, the data related to the originator and to the recipient in a pop-up window of the GUI (Fig. 5, Fig. 8, Fig. 11, col. 12 ll. 54-67 – Denise teaches using the TO field (i.e., recipient) and sender information (i.e., originator) (see Fig. 8) to determine related information to be added to communication)
altering, by the originator device, data related to the originator and to the recipient, displayed in the pop-up window, based on the response message (col. 21 ll. 44-67, col. 22 ll. 1-14 – Denise teaches dynamically updating (i.e., alter) suggestion list based off user input in the communication).
Lai and Denise are analogous arts because they are from the same field of endeavor with respect to finding information related to messaging.
 	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the displaying message related information with a popup as discussed in Denise with a messaging system as discussed in Lai by adding the functionality of Denise to the system/method of Lai in order to presented related information to the creator of a message (Denise, col. 1 ll. 10-15).

As to claim 2, Lai and Denise discloses:
method of claim 1, 
wherein the details include data comprising information related to the originator and data comprising information related to the recipient (Abstract, ¶0005 - Lai teaches extracting context information of a current message based on a content of the current message, one or more of a sender and a recipient of the current message; ¶0020 – Lai teaches the contextual information can be documents).

As to claim 3, Lai and Denise discloses:
method of claim 1, 
wherein the data related to the originator and to the recipient identifies at least one of:
relevant events associated with both the originator and the recipient; and
related documents associated with both the originator and the at least one recipient (Abstract, ¶0005 - Lai teaches extracting context information of a current message based on a content of the current message, one or more of a sender and a recipient of the current message).

As to claim 4, Lai and Denise discloses:
method of claim 3, 
wherein the relevant events include calendar data related to both the originator and the recipient (Fig. 7, Fig. 8, ¶0036 – Lai teaches using emails and calendar repository to help determine relevant information).

As to claim 5, Lai and Denise discloses:
method of claim 3, 
wherein the related documents include projects and collaborating documents relevant to both the originator and the recipient (Fig. 2, ¶0027, Abstract, ¶0005 - Lai teaches extracting context information of a current message based on a content of the current message, one or more of a sender and a recipient of the current message; ¶0020 – Lai teaches the contextual information can be documents).

As to claim 7, Lai and Denise discloses:
method of claim 3, 
wherein the related documents are added to the composed message as at least one of clickable links and attachments (¶0027, ¶0032 – Lai teaches contextual information can retrieve links for certain work).

As to claim 8, Lai and Denise discloses:
method of claim 1 
further comprising:
wherein the automatically initiating a query message further comprises:
initiating a first query message upon an entry of a name of the recipient (¶0005, ¶0026, ¶0065-¶0069 – Lai teaches creating one or more contextual queries based on the sender, recipient and words in the message); 
initiating a second query message upon an entry in a subject field of the composed message, wherein the second query message relates to both the recipient and a subject of the composed message (¶0005, ¶0026, ¶0065-¶0069 – Lai teaches creating one or more contextual queries based on the sender, recipient, subject and words in the message); and 
initiating a third query message upon the entry of text into the body field of the composed message (¶0005, ¶0026, ¶0065-¶0069 – Lai teaches creating one or more contextual queries based on the sender, recipient and words in the message.  This denotes that different contextual queries can be formulated based on the entries provided by a user).

As to claim 9, Lai and Denise discloses:
method of claim 8,
further comprising:
receiving, by the originating device, a combination of data received in response to a first query message based on a recipient and data received from a subsequent query message based on at least one of a subject field and a body field of the message (¶0005, ¶0026, ¶0065-¶0069 – Lai teaches creating one or more contextual queries based on the sender, recipient and words in the message.  Examiner Note: This denotes that different contextual queries can be formulated based on the entries provided by a user.  This is similar to providing more entries to a WHERE clause in a standard SQL statement to provide more restricted information.).

As to claim 10, Lai and Denise discloses:
method of claim 8, 
analyzing the text entered into the body field utilizing a text content and a key word analyzer (Abstract, ¶0005 - Lai teaches selecting from a set of information repositories for contextual information retrieval based on the determined retrieval strategy, ¶0007 – Lai teaches use of keyword analysis).

As to claim 13, Lai discloses:
a system, comprising:
a memory storing instructions; and
an originator device including a processor that when executing the instructions is configured to:
compose, via a messaging application of an originator device, a message on a Graphical User Interface (GUI) displayed on a screen of the originator device, the message to be sent to a recipient associated with a recipient device via an inter-connected communications network (Fig. 4 – Lai shows a GUI of an email message program);
automatically initiate a query message containing details associated with an originator of the message and details associated with an originator of the message and details associated with the recipient in response to a trigger (¶0005, ¶0026, ¶0065-¶0069 – Lai teaches automatically creating one or more contextual queries based on the sender, recipient and words in the message (i.e., subject, body).  This denotes that different contextual queries can be formulated based on the entries provided by a user)
The suggestion/motivation and obviousness rejection are the same as in claim 1.
Denise discloses what Lai does not expressly disclose
Denise discloses:
receive, by the originating device, a response message including data related to the originator and to the recipient, the response message further including all data associated with any previous query message or response message (col. 21 ll. 44-67, col. 22 ll. 1-14 – Denise teaches dynamically updating (i.e., alter) suggestion list based off user input in the communication. Fig. 9, col. 16 ll. 47-59, col. 17 ll. 42-54, col. 19 ll. 38-51,  – Denise teaches comparing previous and new entered text to attachment suggestion and provide new suggestions to the previous suggestions.)
displaying, by the originator device, the data related to the originator and to the recipient in a pop-up window of the GUI (Fig. 5, Fig. 8, Fig. 11, col. 12 ll. 54-67 – Denise teaches using the TO field (i.e., recipient) and sender information (i.e., originator) (see Fig. 8) to determine related information to be added to communication and 
alter the data related to the originator and to the recipient, displayed in the pop-up window, based on the response message (col. 21 ll. 44-67, col. 22 ll. 1-14 – Denise teaches dynamically updating (i.e., alter) suggestion list based off user input in the communication).
The suggestion/motivation and obviousness rejection are the same as in claim 1.

As to claim 14, similar rejection as to claim 3.
As to claim 15, similar rejection as to claim 4.
As to claim 16, similar rejection as to claim 5.
As to claim 17, similar rejection as to claim 8.
As to claim 18, similar rejection as to claim 9.
As to claim 19, similar rejection as to claim 10.
As to claim 20, similar rejection as to claim 13.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2016/0099896 A1 to Lai et al. (“Lai”) in view of U.S. Patent No. 8,286,085 B1 to Denise (“Denise”) in further view of U.S. Patent Application Publication No. 2015/0310072 A1 to Dietz et al. (“Dietz”).
As to claim 6, Lai and Denise discloses:
method of claim 5,
Dietz discloses what Lai and Denise does not expressly disclose.
Dietz discloses:
transmitting only those related documents that fall within a pre-determined time frame (¶0072 – Dietz teaches a recent-items finder, which searches for content items that have been created, accessed, or modified within a specified amount of time (e.g., an hour, a day, a week))
Lai, Denise and Dietz are analogous arts because they are from the same field of endeavor with respect to finding information related to messaging.
 	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate related data into a message with a certain time period as discussed in Dietz with the displaying message related information with a popup as discussed in Denise with a messaging system as discussed in Lai by adding the functionality of Dietz to the system/method of Lai and Denise in order to demonstrate how certain information can be restricted or filtered by time constraints (Dietz, ¶0072).

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2016/0099896 A1 to Lai et al. (“Lai”) in view of U.S. Patent No. 8,286,085 B1 to Denise (“Denise”) in further view of U.S. Patent Application Publication No. 2012/0226707 A1 to Brun et al. (“Brun”).
As to claim 12, Lai and Denise discloses:
method of claim 1, 
Brun discloses what Lai and Denise does not expressly disclose.
Brun discloses:
wherein the response message provides an option to accept or to cancel the data related to the originator and the recipient (¶0024 – Brun teaches using a dialog box (i.e., pop up window) to ask if an attachment should be included).
Lai, Denise and Brun are analogous arts because they are from the same field of endeavor with respect to finding information related to messaging.
 	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the displaying message related information with a popup as discussed in Denise with a messaging system as discussed in Lai by adding the functionality of Brun to the system/method of Lai and Denise in order to demonstrate how a user may accept/reject an action within the system (Brun, ¶0024).

Conclusion                                                                                                                                                                                
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687.  The examiner can normally be reached on Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445